Citation Nr: 1312051	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-48 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating for depression associated with cystic acne, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for cystic acne, currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971.

These matters comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah and Anchorage, Alaska.  During the pendency of this appeal, jurisdiction was transferred to the RO in Anchorage, Alaska. 

In June 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In October 2011, the issues on appeal were denied by the Board.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court vacated the October 2011 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

In October 2011, the Board denied the claims on appeal due to the Veteran's failure to attend scheduled VA examinations, pursuant to the provisions of 38 C.F.R. § 3.655.

Under 38 C.F.R. 3.655(a), "when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  38 C.F.R. §3.655(b) provides, "when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied."

A review of the record shows that has been proven quite difficult to assess the Veteran's symptomatology due to his unwillingness to appear for VA examinations without the presence of his spouse.  The last VA examination conducted for his depression is dated from August 2009.  The last VA examination conducted for his cystic acne is dated from November 2009.  VA's attempts to schedule VA examinations throughout the course of the appeal, and the Veteran's refusals, were outlined in detail in the October 2011 decision.

In the July 2012 Joint Motion, the parties found that the Board failed to adequately explain why the Veteran's unwillingness to be examined without his spouse did not constitute "good cause" for his absence at VA examinations.  The parties cited the June 2011 hearing testimony where the Veteran questioned the undersigned as to what time a VA examination would be scheduled, and reasserted that he could not be separated from his spouse.  The parties found that the Board failed to adequately discuss why this did not constitute good cause and also whether the testimony reflected an agreement to appear for a VA examination if his spouse could come.  The parties held, "this failure by the Board is particularly concerning where, as here, Appellant is service-connected for depression, has been diagnosed with schizophrenia, and had repeatedly notified VA that he is afraid to attend VA examinations without his spouse present."

The parties further found that to the extent the Board relied on an August 2006 statement from a VA employee that VHA policy, and unspecified privacy laws, precluded the Appellants' spouse from accompanying him to a VA examination, it was unknown why the Veteran could not waive such protections.

For all of these reasons, the Board's October 2011 decision was vacated.  

On review of the Joint Motion and the record, the Board finds that one final attempt should be made to schedule the Veteran for VA examinations in connection with his claims, with a specific allowance for a waiver of any privacy protections or policy procedures that will be breached by allowing the Veteran's spouse to attend.  It is not within the province of the Board to control the policies pertaining to administering VA examinations.  However, given the concerns of the Court and its suggestion that a waiver be executed so that the Veteran may be examined, the Board finds that one final attempt should be made to assess the current severity of his service-connected disabilities.  

A decision on the claim for increased evaluations for depression and cystic acne could change the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined.  For this reason, the issues of entitlement to an increased evaluations for depression and cystic acne must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Moreover, a VA examination addressing the Veteran's claim for a TDIU has not yet been afforded.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  The Veteran recently submitted a statement from a counselor stating that his service-connected disabilities appear to be much worse than currently rated, and that he is unable to work because of them.  As such, the Board finds a VA examination would be helpful in resolving the claim.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to address the current severity of his depression.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  

In accordance with the latest worksheets for rating psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's depression.  A complete rationale for any opinions expressed must be provided.

2.  Afford the Veteran a VA dermatology examination to address the current severity of his cystic acne.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  

In accordance with the latest worksheets for rating disorders of the skin, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the Veteran's cystic acne.  A complete rationale for any opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability. 
It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. A complete rationale for any opinions expressed must be provided.

4.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
5.  In scheduling and conducting this examination, it is requested that a waiver of privacy protections and/or VAMC policy procedures be considered, to allow the Veteran to be examined in the presence of his spouse, in accordance with the joint recommendation of the parties and the United States Court of Appeals for Veterans Claims.  As needed, the VA examiner may indicate any impact of the Veteran's spouse's presence on the examination results within the report.  If a waiver is not executed, that fact and the reason must be noted in the file.  In complying with the Joint Motion, the Board is fully aware of VAOPGCPREC OP 4-91.

6.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



